                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   DONNA M. WITTIG, ESQ.
                                                                 Nevada Bar No. 11015
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: donna.wittig@akerman.com
                                                             7   Attorneys for Wells Fargo Bank, N.A., as
                                                                 Trustee for the Certificateholders of MLMI
                                                             8   Trust,    Mortgage       Loan   Asset-Backed
                                                                 Certificates, Series 2006-HE1
                                                             9
                                                                                                     UNITED STATES DISTRICT COURT
                                                            10
                                                                                                         DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12   WELLS FARGO BANK, N.A., AS TRUSTEE                     Case No.: 2:16-cv-01591-GMN-EJY
AKERMAN LLP




                                                                 FOR THE CERTIFICATEHOLDERS OF MLMI
                                                            13   TRUST, MORTGAGE LOAN ASSET-BACKED
                                                                 CERTIFICATES, SERIES 2006-HE1,                         MOTION TO REMOVE ATTORNEY
                                                            14                                                          FROM ELECTRONIC SERVICE LIST
                                                                                       Plaintiff,
                                                            15   v.
                                                            16   SPRING MOUNTAIN RANCH MASTER
                                                                 ASSOCIATION; NEVADA ASSOCIATION
                                                            17   SERVICES, INC.; PREMIER ONE HOLDINGS,
                                                                 INC.; and WV INTERNATIONAL, INC.;
                                                            18
                                                                                       Defendants.
                                                            19
                                                                 AND RELATED COUNTERCLAIMS.
                                                            20

                                                            21

                                                            22   TO:          ALL PARTIES, AND THEIR COUNSEL OF RECORD:

                                                            23                PLEASE TAKE NOTICE that Wells Fargo Bank, N.A., as Trustee for the Certificateholders

                                                            24   of MLMI Trust, Mortgage Loan Asset-Backed Certificates, Series 2006-HE1 (Wells Fargo) hereby

                                                            25   provides notice that Rebekkah B. Bodoff, Esq. is no longer associated with the law firm of Akerman

                                                            26   LLP.

                                                            27   …

                                                            28   …
                                                                                                                  1
                                                                 49980850;1
                                                             1                Akerman LLP continues to serve as counsel for Wells Fargo in this action. All items,

                                                             2   including, but not limited to, pleadings, papers, correspondence, documents and future notices in this

                                                             3   action should continue to be directed to Melanie D. Morgan, Esq. and Donna M. Wittig, Esq.

                                                             4                DATED August 27, 2019.

                                                             5                                                 AKERMAN LLP

                                                             6
                                                                                                               /s/ Donna M. Wittig
                                                             7
                                                                                                               MELANIE D. MORGAN, ESQ.
                                                             8                                                 Nevada Bar No. 8215
                                                                                                               DONNA M. WITTIG, ESQ.
                                                             9                                                 Nevada Bar No. 11015
                                                                                                               1635 Village Center Circle, Suite 200
                                                            10                                                 Las Vegas, Nevada 89134
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                               Attorneys for Wells Fargo Bank, N.A., as Trustee for the
                                                                                                               Certificateholders of MLMI Trust, Mortgage Loan Asset-
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                                                               Backed Certificates, Series 2006-HE1
AKERMAN LLP




                                                            13

                                                            14         IT IS SO ORDERED.
                                                            15                                                 _________________________________________
                                                            16                                                 UNITED STATES MAGISTRATE JUDGE
                                                                                                               Case No.: 2:16-cv-01591-GMN-EJY
                                                            17
                                                                                                                          August 28, 2019
                                                            18                                                 DATED: _________________________________
                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                  2
                                                                 49980850;1
